DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2022 has been entered.
 Response to Arguments
Applicant's arguments, see page 7, filed July 8, 2022, regarding 112(f) interpretations have been fully considered but they are not persuasive. 
It is noted that the applicant appears to have intended for the speed of the electric motor being calculated instead of detected to overcome the 112(f) interpretation, however the examiner respectfully disagrees.  The claims that invoke the 112(f) interpretation, claims 21, 23-24, and 30-32 have not been amended to recite that the value is calculated.  Additionally, independent claim 21 has not been amended to recite this calculation, resulting in this limitation not being claimed and 112(f) interpretation being required for the claims.  
Applicant’s arguments, see pages 7-9, filed July 8, 2022, with respect to the rejection(s) of claim(s) 13-15, 17-20, and 25-29 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Teramoto et al. (US 20190039460; hereinafter Teramoto).
Applicant’s arguments, see pages 7-9, filed July 8, 2022, with respect to the rejection(s) of claim(s) 21-24 and 30-32 under 103 have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  No arguments or amendments have been made regarding these claims, therefore the rejections have been upheld.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Support for the “means for detecting the speed (NE-motor) of the electric motor…” is found in Page 6 lines 9-10 as being a sensor.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15, 17-20, and 25-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claim 13, “the speed (nE-motor) of an electric motor driving the wheel is calculated from a current profile and/or a voltage drop and/or from information about control of the motor, and the calculated speed (nE-motor) of the electric motor is used to determine the wheel slip information” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  There is no citation within the original disclosure that discloses that “the speed (nE-motor) of an electric motor driving the wheel is calculated from a current profile and/or a voltage drop and/or from information about control of the motor” and that “the calculated speed (nE-motor) of the electric motor is used to determine the wheel slip information”.  It is noted that it is disclosed in Page 5 lines 1-5 of the original specification that “The speed of the electric motor is preferably determined from the current profile and/or the voltage drop and/or from information about control of the motor”, however detecting the speed of an electric motor is not the same as calculating the speed of an electric motor.  Therefore, new matter has been introduced and the claim is therefore rejected.  
In regards to claims 14-15, 17-20, and 25-29, the claims are dependent upon a rejected claim and are therefore rejected.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15, 17-20, and 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 15 recite the limitation "the detected speed".  This was not previously introduced, making the claim indefinite as to what this detected speed is.  It is unclear if this is a detected speed determined by a sensor, such as that claimed in claim 17, if this is the calculated speed claimed in claim 13, or if this is some other detected speed.  There is insufficient antecedent basis for this limitation in the claim.
In regards to claim 17, “the speed (nE-motor) of the electric motor is determined via a sensor” appears to contradict independent claim 13, making the claim indefinite.  In claim 13, it is stated that the speed of the electric motor is calculated, which is understood as being calculated using a calculation and not a direct sensor measurement.  However, it is claimed in claim 17 that this speed of the electric motor is determined by a sensor.  It is unclear how this speed of the electric motor is determined.  
In regards to claims 18-20, and 25-29, the claim are dependent upon a rejected claim and are therefore rejected.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13 and 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ienaga (US 20170247035; already of record from IDS) in view of Kim (US 20130073162; already of record), further in view of Teramoto et al. (US 20190039460; hereinafter Teramoto).
In regards to claim 13, Ienaga discloses of a method for determining wheel slip information of an electrically driven wheel (Abstract) comprising: 
a motor vehicle, according to which during travel… the speed (nE-motor) of an electric motor driving the wheel is … used to determine the wheel slip information (Abstract, Figs 1 and 2, Para 0047, 0028).
However, Ienaga does not specifically disclose of when a wheel speed sensor for the electrically driven wheel fails…  and 
the speed (nE-motor) of an electric motor driving the wheel is detected calculated from a current profile and/or a voltage drop and/or from information about control of the motor...
Kim, in the same field of endeavor, teaches of when a wheel speed sensor for the electrically driven wheel fails (Para 0071; where Kim teaches of two different methods of calculating a wheel speed for an ABS and ESC system where if one fails the other is used).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for determining wheel slip information of an electrically driven wheel, as taught by Ienaga, to include when a wheel speed sensor for the electrically driven wheel fails, as taught by Kim, in order to allow the prepare for a case when one of the sensors fails.

However, Ienaga in view of Kim do not specifically teach of the speed (nE-motor) of an electric motor driving the wheel is detected calculated from a current profile and/or a voltage drop and/or from information about control of the motor, and the detected calculated speed (nE-motor) of the electric motor is used to determine the wheel slip information.

Teramoto, in the same field of endeavor, teaches of the speed (nE-motor) of an electric motor driving the wheel is detected calculated from a current profile and/or a voltage drop and/or from information about control of the motor, and the detected calculated speed (nE-motor) of the electric motor is used to determine the wheel slip information (Para 0027, 0039, 0007).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for determining wheel slip information of an electrically driven wheel, as taught by Ienaga in view of Kim, to include the speed (nE-motor) of an electric motor driving the wheel is detected calculated from a current profile and/or a voltage drop and/or from information about control of the motor, and the detected calculated speed (nE-motor) of the electric motor is used to determine the wheel slip information, as taught by Teramoto, in order to obtain an electric rolling stock control device capable of suppressing deterioration in accuracy of speed estimation even with a system using a backup speed (Teramoto Para 0006).
In regards to claim 17, Ienaga in view of Kim further in view of Teramoto teaches of the method according to claim 13, wherein the speed (nE-motor) of the electric motor is determined via a sensor (Ienaga Para 0028-0029, Fig 2).
Claim 21, 23-24, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ienaga in view of Kim.
In regards to claim 21, Ienaga in view of Kim teaches of a device for determining wheel slip information of an electrically driven wheel of a motor vehicle (Ienaga Abstract) when a wheel speed sensor for the electrically driven wheel fails (Kim Para 0071), comprising: 
an electric motor for driving the wheel, a wheel speed sensor assigned to the wheel, means for detecting the speed (nE-motor) of the electric motor, and a regulating/control unit, wherein the current motor vehicle speed (Vvehicle), the output signals of the wheel speed sensor, and the speed (nE-motor) of the electric motor are provided as input signals to the regulating/control unit (Ienaga Abstract Figs 1 and 2, Para 0047, 0028-0029, 0031),
wherein the regulating/control unit is configured to determine wheel slip information using the input signals when the wheel speed sensor fails (Kim Para 0071).
The motivation for combining Ienaga and Kim is the same as that recited for claim 13 above.  
In regards to claims 23-24, and 32 contains analogous limitations to claims 16-17, and 17, respectively, and is rejected on the same premise.  
Claims 14, 25, 27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ienaga in view of Kim further in view of Teramoto as applied to claim 13 above, and further in view of Wimmer et al. (DE 102010018705; hereinafter Wimmer; already of record from IDS).
In regards to claim 14, Ienaga in view of Kim further in view of Teramoto teaches of the method according to claim 13, wherein each electrically driven wheel is assigned a separate electric motor (Ienaga Para 0028, Fig 1 Parts 16, 18, 12, 14, 20, 22, 50, 52), 
However, Ienaga in view of Kim further in view of Teramoto does not specifically teach of a theoretical wheel speed (nwheel,theo) of the wheel is determined from the detected speed (nE-motor) of the electric motor and from the gear ratio (iG), and in that an actual wheel speed (nwheel,actual) of the wheel is determined from the current driving speed (Vvehicle) of the motor vehicle, wherein when the theoretical wheel speed (nwheel,theo) of the wheel deviates from the actual wheel speed (nwheel,actual) of the wheel, it is determined as wheel slip information that the wheel is slipping.
Wimmer, in the same field of endeavor, teaches of a theoretical wheel speed (nwheel,theo) of the wheel is determined from the detected speed (nE-motor) of the electric motor and from the gear ratio (iG), and in that an actual wheel speed (nwheel,actual) of the wheel is determined from the current driving speed (Vvehicle) of the motor vehicle, wherein when the theoretical wheel speed (nwheel,theo) of the wheel deviates from the actual wheel speed (nwheel,actual) of the wheel, it is determined as wheel slip information that the wheel is slipping (Page 3 Para 0004-0009, Page 4 Para 0011).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method according to claim 13, as taught by Ienaga in view of Kim further in view of Teramoto, to include a theoretical wheel speed (nwheel,theo) of the wheel is determined from the detected speed (nE-motor) of the electric motor and from the gear ratio (iG), and in that an actual wheel speed (nwheel,actual) of the wheel is determined from the current driving speed (Vvehicle) of the motor vehicle, wherein when the theoretical wheel speed (nwheel,theo) of the wheel deviates from the actual wheel speed (nwheel,actual) of the wheel, it is determined as wheel slip information that the wheel is slipping, as taught by Wimmer, in order to reduce jerking, allowing for increased comfort for the driver (Wimmer Page 2, Para 0011).
In regards to claims 25, 27, and 29 contains analogous limitations to claims 16, 17, and 20, respectively, and is rejected on the same premise.  
Claims 15, 19-20, 26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ienaga in view of Kim further in view of Teramoto as applied to claim 13 above, further in view of Wimmer, further in view of Raiser (DE 4017891; already of record from IDS).
In regards to claim 15, Ienaga in view of Kim further in view of Teramoto teaches of the method according to claim 13.
However, Ienaga in view of Kim further in view of Teramoto does not specifically teach of the wheels of an axle are driven via a common electric motor and an axle differential, and a speed difference (Δn) between the wheels of the axle caused by the axle differential is detected, wherein a theoretical wheel speed (nwheel,theo) is determined from the detected speed (nE- motor) of the electric motor, the speed difference (Δn), and the gear ratio and axle differential ratio (iG, iA) for both wheels of the axle, and in that an actual wheel speed (nwheel,actual) of the wheels of the axle is determined from the current driving speed (Vvehicle) of the motor vehicle, wherein when the theoretical wheel speed (nwheel,theo) of one or both wheels deviates from the actual wheel speed (nwheel,actual), it is determined as wheel slip information that the wheel in question or both wheels of the axle is/are slipping.
Wimmer, in the same field of endeavor, teaches of the wheels of an axle are driven via a common electric motor and an axle differential, and a speed difference (Δn) … is detected, wherein a theoretical wheel speed (nwheel,theo) is determined from the detected speed (nE- motor) of the electric motor, the speed difference (Δn), and the gear ratio and axle differential ratio (iG, iA) for both wheels of the axle, and in that an actual wheel speed (nwheel,actual) of the wheels of the axle is determined from the current driving speed (Vvehicle) of the motor vehicle, wherein when the theoretical wheel speed (nwheel,theo) of one or both wheels deviates from the actual wheel speed (nwheel,actual), it is determined as wheel slip information that the wheel in question or both wheels of the axle is/are slipping (Page 3 Para 0004-0009, Page 4 Para 0011).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method according to claim 13, as taught by Ienaga in view of Kim further in view of Teramoto, to include a theoretical wheel speed (nwheel,theo) is determined from the detected speed (nE- motor) of the electric motor, the speed difference (Δn), and the gear ratio and axle differential ratio (iG, iA) for both wheels of the axle, and in that an actual wheel speed (nwheel,actual) of the wheels of the axle is determined from the current driving speed (Vvehicle) of the motor vehicle, wherein when the theoretical wheel speed (nwheel,theo) of one or both wheels deviates from the actual wheel speed (nwheel,actual), it is determined as wheel slip information that the wheel in question or both wheels of the axle is/are slipping, as taught by Wimmer, in order to reduce jerking, allowing for increased comfort for the driver (Wimmer Page 2, Para 0011).

However, Wimmer does not specifically disclose of a speed difference (Δn) between the wheels of the axle caused by the axle differential is detected. 
Raiser, in the same field of endeavor, teaches of a speed difference (Δn) between the wheels of the axle caused by the axle differential is detected (Page 2 Para 0016 – Page 3 Para 0001). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the speed differential, as taught by Ienaga in view of Kim further in view of Teramoto further in view of Wimmer, to include a speed difference (Δn) between the wheels of the axle caused by the axle differential is detected, as taught by Raiser, in order to allow for the speeds to be compared directly (Raiser Page 3 Para 0016 – Page 3 Para 0001).
In regards to claim 19, Ienaga in view of Kim, further in view of Teramoto, further in view of Wimmer further in view of Raiser teaches of the method according to claim 15, wherein the theoretical wheel speed (nwheel,theo) of the wheels of the axle is calculated according to the formula
                        
                            
                                
                                    n
                                
                                
                                    w
                                    h
                                    e
                                    e
                                    l
                                    ,
                                    t
                                    h
                                    e
                                    o
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                            (
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            E
                                            -
                                            M
                                            o
                                            t
                                            o
                                            r
                                        
                                    
                                
                                
                                    
                                        
                                            i
                                        
                                        
                                            G
                                        
                                    
                                
                            
                            ±
                            Δ
                            n
                            )
                        
                      (Wimmer Page 3 Para 0004-0009; Raiser Para Page 2 Para 0016 – Page 3 Para 0001) and 
the actual wheel speed (nwheel,actual) of the wheels of the axle is calculated according to the formula
                        
                            n
                            
                                
                                
                                    w
                                    h
                                    e
                                    e
                                    l
                                    ,
                                    a
                                    c
                                    t
                                    u
                                    a
                                    l
                                
                            
                            =
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            V
                                            e
                                            h
                                            i
                                            c
                                            l
                                            e
                                        
                                    
                                
                                
                                    π
                                    
                                        
                                            d
                                        
                                        
                                            w
                                            h
                                            e
                                            e
                                            l
                                        
                                    
                                
                            
                            ,
                             
                            w
                            h
                            e
                            r
                            e
                            i
                            n
                             
                            
                                
                                    d
                                
                                
                                    w
                                    h
                                    e
                                    e
                                    l
                                
                            
                            =
                            d
                            i
                            a
                            m
                            e
                            t
                            e
                            r
                             
                            o
                            f
                             
                            t
                            h
                            e
                             
                            w
                            h
                            e
                            e
                            l
                        
                     (Raiser Para Page 2 Para 0016 – Page 3 Para 0001).
The motivation of combining Ienaga, Kim, Teramoto, Wimmer, and Raiser is the same as that recited in claim 15 above.  
In regards to claim 20, Ienaga in view of Kim, further in view of Teramoto, further in view of Wimmer further in view of Raiser teaches of the method according to claim 15, wherein the actual wheel speed (nwheel,actual) deviates from the theoretical wheel speed when the following applies to the wheel speeds:
                        
                            n
                            
                                
                                
                                    w
                                    h
                                    e
                                    e
                                    l
                                    ,
                                    a
                                    c
                                    t
                                    u
                                    a
                                    l
                                
                            
                            ≤
                            0.9
                            
                                
                                    n
                                
                                
                                    w
                                    h
                                    e
                                    e
                                    l
                                    ,
                                     
                                    t
                                    h
                                    e
                                    o
                                
                            
                             
                            o
                            r
                             
                            n
                            
                                
                                
                                    w
                                    h
                                    e
                                    e
                                    l
                                    ,
                                    a
                                    c
                                    t
                                    u
                                    a
                                    l
                                
                            
                            ≥
                            1.1
                            
                                
                                    n
                                
                                
                                    R
                                    a
                                    d
                                    ,
                                    t
                                    h
                                    e
                                    o
                                
                            
                        
                     (Ienaga Para 0047). 
In regards to claims 26 and 28 contains analogous limitations to claims, 16-17, respectively, and is rejected on the same premise. 
Claims 22 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ienaga in view of Kim as applied to claim 13 above, further in view of Wimmer, further in view of Raiser.  
In regards to claims 22 and 30-31, contains analogous limitations to claims 15-17, respectively, and is rejected on the same premise. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ienaga in view of Kim, further in view of Teramoto, further in view of Wimmer as applied to claim 14 above, and further in view of Raiser.
In regards to claim 18, Ienaga in view of Kim, further in view of Teramoto, further in view of Wimmer the method according to claim 14, wherein the theoretical wheel speed (nwheel,theo) of the wheel is calculated according to the formula
                 
                    
                        
                            n
                        
                        
                            w
                            h
                            e
                            e
                            l
                            ,
                            t
                            h
                            e
                            o
                        
                    
                    =
                    
                        
                            
                                
                                    n
                                
                                
                                    E
                                    -
                                    M
                                    o
                                    t
                                    o
                                    r
                                
                            
                        
                        
                            
                                
                                    i
                                
                                
                                    G
                                
                            
                        
                    
                
              (Wimmer Page 3 Para 0004-0009) 
However, Ienaga in view of Kim, further in view of Wimmer do not specifically teach of the actual wheel speed (nwheel,actual) of the wheel is calculated according to the formula
                
                    n
                    
                        
                        
                            w
                            h
                            e
                            e
                            l
                            ,
                            a
                            c
                            t
                            u
                            a
                            l
                        
                    
                    =
                    
                        
                            
                                
                                    V
                                
                                
                                    V
                                    e
                                    h
                                    i
                                    c
                                    l
                                    e
                                
                            
                        
                        
                            π
                            
                                
                                    d
                                
                                
                                    w
                                    h
                                    e
                                    e
                                    l
                                
                            
                        
                    
                    ,
                     
                    w
                    h
                    e
                    r
                    e
                    i
                    n
                     
                    
                        
                            d
                        
                        
                            w
                            h
                            e
                            e
                            l
                        
                    
                    =
                    d
                    i
                    a
                    m
                    e
                    t
                    e
                    r
                     
                    o
                    f
                     
                    t
                    h
                    e
                     
                    w
                    h
                    e
                    e
                    l
                    .
                
            
Raiser, in the same field of endeavor, teaches of the actual wheel speed (nwheel,actual) of the wheel is calculated according to the formula
                
                    n
                    
                        
                        
                            w
                            h
                            e
                            e
                            l
                            ,
                            a
                            c
                            t
                            u
                            a
                            l
                        
                    
                    =
                    
                        
                            
                                
                                    V
                                
                                
                                    V
                                    e
                                    h
                                    i
                                    c
                                    l
                                    e
                                
                            
                        
                        
                            π
                            
                                
                                    d
                                
                                
                                    w
                                    h
                                    e
                                    e
                                    l
                                
                            
                        
                    
                    ,
                     
                    w
                    h
                    e
                    r
                    e
                    i
                    n
                     
                    
                        
                            d
                        
                        
                            w
                            h
                            e
                            e
                            l
                        
                    
                    =
                    d
                    i
                    a
                    m
                    e
                    t
                    e
                    r
                     
                    o
                    f
                     
                    t
                    h
                    e
                     
                    w
                    h
                    e
                    e
                    l
                
             (Para Page 2 Para 0016 – Page 3 Para 0001).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the actual wheel speed (nwheel,actual) of the wheel, as taught by Ienaga in view of Kim further in view of Teramoto, further in view of Wimmer, to include being calculated according to the formula
                
                    n
                    
                        
                        
                            w
                            h
                            e
                            e
                            l
                            ,
                            a
                            c
                            t
                            u
                            a
                            l
                        
                    
                    =
                    
                        
                            
                                
                                    V
                                
                                
                                    V
                                    e
                                    h
                                    i
                                    c
                                    l
                                    e
                                
                            
                        
                        
                            π
                            
                                
                                    d
                                
                                
                                    w
                                    h
                                    e
                                    e
                                    l
                                
                            
                        
                    
                    ,
                     
                    w
                    h
                    e
                    r
                    e
                    i
                    n
                     
                    
                        
                            d
                        
                        
                            w
                            h
                            e
                            e
                            l
                        
                    
                    =
                    d
                    i
                    a
                    m
                    e
                    t
                    e
                    r
                     
                    o
                    f
                     
                    t
                    h
                    e
                     
                    w
                    h
                    e
                    e
                    l
                
            , as taught by Raiser, in order to allow for the speeds to be compared directly (Raiser Page 3 Para 0016 – Page 3 Para 0001).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663